Citation Nr: 0623881	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  96-22 117	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1960 to June 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision by the 
RO that denied an evaluation in excess of 10 percent for 
residuals of a fracture of the right tibia and fibula.  In 
September 1996 the veteran appeared and gave testimony at a 
hearing before a hearing officer at the RO.  A transcript of 
this hearing is of record.

The Board remanded this case to the RO in May 2000 for 
further development.  The case was subsequently returned and 
in November 2002 the Board denied entitlement to an 
evaluation in excess of 10 percent for residuals of a 
fracture of the right tibia and fibula.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  On November 30, 2005, the Court 
issued a decision vacating the Board decision and remanding 
the matter for readjudication.

During the course of the pending appeal, the Court learned 
that the veteran had died on December [redacted], 2004.  Upon 
learning of the veteran's death, the Court issued an Order 
which in pertinent part found that, the Court's judgment and 
mandate were recalled; the Court's memorandum decision of 
November 30, 2005 was withdrawn; and the Board's November 4, 
2002 decision was vacated.



FINDING OF FACT

In July 2004, the Board was notified that the veteran died in 
December 2004.



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal is dismissed.




		
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


